Citation Nr: 1614759	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-41 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability claimed as scoliosis, spinal stenosis, arthritis, and sciatica.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied service connection for scoliosis, spinal stenosis with arthritis, and sciatica.

When the case was previously before the Board in May 2013 it was remanded for additional development.  The May 2013 remand noted that, in September 1985, the Veteran filed a claim for both compensation (service connection for a back condition) and for pension benefits.  In a December 1985 rating decision, the RO denied nonservice-connected pension benefits; however, the Board finds that the RO did not explicitly or implicitly deny the service connection claim for a back disorder.  Because the September 1985 claim for service connection for a back disorder was not adjudicated in the December 1985 rating decision, the claim remained pending with VA. 38 C.F.R. § 3.160(c) (2015); see Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009) (a claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated).  In January 2006, the Veteran again requested service connection for scoliosis, spinal stenosis with arthritis, and sciatica; however, because his claim had been pending since September 1985, this statement did not constitute a new claim but resulted in adjudication of the pending claim for service connection.  In June 2008, the RO issued a rating decision denying the claim. 

The Board, in the May 2013 remand, further determined that the Veteran's claim was not implicitly denied in the December 1985 rating decision.  Cogburn v. Shinseki, 24 Vet. App. 205, 212 (2010) (citing Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010)).  The December 1985 adjudication of pension included some medical evidence referencing a back disability but did so in the context of how it affected the Veteran's employability.  The Board determined that the pension issue that was adjudicated involved distinct criteria regarding employability; and a reasonable person would not be placed on notice that the expressly denied claim for pension also included an implicit denial of service connection for a back disability. 

The Board's May 2013 remand also determined that the description of the evidence considered in the December 1985 rating decision included a September 1985 general medical examination, which diagnosed the Veteran with moderate to marked rotary scoliosis and moderate to marked negative arthritis of the lumbar spine.  Despite a positive diagnosis for a spine disability, the 1985 rating decision did not explicitly deny the claim for service connection for a back condition.  Although a letter was sent to the Veteran in December 1985 informing him that his claim for disability benefits could not be granted, the letter appears to reference only his claim for pension benefits, and not his service connection compensation claim.  Given the vagueness of the December 1985 rating decision and the following December 1985 notice letter, the Board found, in the May 2013 remand, that a reasonable person would not have been placed on notice that the expressly denied pension claim also included an implicit denial of the service connection back claim.  Thus, it was determined that the Veteran's service connection claim for a back condition was not adjudicated until the June 2008 rating decision now on appeal.  

Moreover, it was noted in the May 2013 remand that in his October 2009 substantive appeal, the Veteran requested a hearing before the Board (Travel Board).  In March 2011, the RO sent a letter to the Veteran's current address in Baton Rouge, Louisiana, informing him that the requested hearing had been scheduled for June 10, 2011.  Documented in the VA Locator System (VACOLS) is a notation that the Veteran failed to report to the hearing.  Generally, there is a presumption of regularity under which it is presumed that Government officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption extends to the practices and procedures of the RO and the Board.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, the Board finds that the presumption of administrative regularity has not been rebutted.  In this regard, the Board finds that a review of the claims file, the Virtual VA electronic file, and VACOLS, reveals that the Veteran's address has been consistent since January 2006. Moreover, none of the correspondence sent to the Veteran since June 2010 has been returned as undeliverable.  The Veteran also submitted correspondence to VA in January 2012 and November 2012, which reflect the same address used on the hearing notification letter.  Also, the Veteran's multiple correspondence, received after notification of the June 2011 hearing, did not provide an explanation for his absence at the June 2011 hearing and did not request that the hearing be rescheduled.  

In the May 2013 remand, the Board acknowledged that the Veteran's representative has requested the Board to remand the matter in order to determine the outcome of the Veteran's request for a hearing; however, the Board found that a remand is not necessary on this matter given the reasons listed above.  The Board therefore founds that the hearing request is deemed withdrawn.  See 38 C.F.R § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The May 2013 remand instructed the RO to schedule the Veteran for a VA examination in order to obtain the following opinions:

(a) For each of the spine disabilities diagnosed, the VA examiner should state whether the Veteran's spine disabilities are acquired or congenital.  If a congenital disorder exists, the examiner should state whether it is a disease or defect (Note: A disease is capable of improvement or deterioration while a defect is static.)

(b) If a congenital disease is present, the examiner should render a medical opinion as to whether the congenital disease permanent worsened beyond normal progress during the Veteran's military service, to include due to marching with full combat gear. 

(c) If there was permanent worsening of a congenital disease during service, was the worsening consistent with the natural progress of the disease, or was the worsening beyond the natural progress of the disease?

(d) If a congenital defect is present, the examiner should render a medical opinion as to whether it is at least as likely as not that there was a superimposed disease or injury during military service that resulted in additional disability. 

(e) If an acquired (non-congenital) disorder exists, the VA examiner should state whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's spine disabilities existed prior to the period of active duty service in September 1971.

(f) If it is the opinion that the Veteran's acquired spine condition(s) did pre-exist service, were the spine condition(s) clearly and unmistakably not aggravated (permanent worsening beyond normal progress) by any of the Veteran's periods of active duty, to include the reported marches with full combat gear?

(g) If the answer to (f) above is negative, the Veteran is presumed sound at service entrance.  Therefore, is it more likely than not (i.e., probability greater than 50 percent), that any current spine disability is etiologically related to any incident of active duty, to include the Veteran's reported marches with full combat gear.

The VA examiner was then requested to provide a rationale for any opinion provided.  In the report, the examiner was instructed to refer to all medical and lay evidence of record used in making the conclusions.  
 
The Veteran underwent a VA examination in June 2013.  The report of that examination reflects a current diagnosis of degenerative joint disease of the lumbar spine with scoliosis and radiculopathy.  The report contains an opinion which states that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner reasoned that the Veteran was inducted into service with a known diagnosis of scoliosis of the thoracolumbar spine.  Records show that the Veteran's spine disease was not worsened by military service as noted in his DD 214 and did not complain of a spine problem until 1985.  

Importantly, the examiner did not address the questions asked.  Moreover, the examiner did not provide an adequate rationale for the opinions stated, especially given that the Veteran's is also currently diagnosed with degenerative joint disease with radiculopathy.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

Therefore, a remand is required for the requested medical opinions which includes a complete rationale.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the June 2013 VA examiner and request that the examiner offer the following opinions:

(a) For each of the spine disabilities diagnosed (notably, the Veteran has been diagnosed with scoliosis, spinal stenosis, arthritis of the spine, and radiculopathy/sciatica), the VA examiner should state whether the Veteran's spine disabilities are acquired or congenital.  If a congenital disorder exists, the examiner should state whether it is a disease or defect (Note:  A disease is capable of improvement or deterioration while a defect is static.)

(b) If a congenital disease is present, the examiner should render a medical opinion as to whether the congenital disease permanent worsened beyond normal progress during the Veteran's military service, to include due to marching with full combat gear. 

(c) If there was permanent worsening of a congenital disease during service, was the worsening consistent with the natural progress of the disease, or was the worsening beyond the natural progress of the disease?

(d) If a congenital defect is present, the examiner should render a medical opinion as to whether it is at least as likely as not that there was a superimposed disease or injury during military service that resulted in additional disability. 

(e) If an acquired (non-congenital) disorder exists, the VA examiner should state whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's spine disabilities existed prior to the period of active duty service in September 1971.

(f) If it is the opinion that the Veteran's acquired spine condition(s) did pre-exist service, were the spine condition(s) clearly and unmistakably not aggravated (permanent worsening beyond normal progress) by any of the Veteran's periods of active duty, to include the reported marches with full combat gear?

In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

(g) If the answer to (f) above is negative, the Veteran is presumed sound at service entrance.  Therefore, is it more likely than not (i.e., probability greater than 50 percent), that any current spine disability is etiologically related to any incident of active duty, to include the Veteran's reported marches with full combat gear.

The VA examiner is requested to provide a rationale for any opinion provided. In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the questions presented without resort to speculation, he or she should so indicate the reason.  If the examiner who provided the June2013 examination is unavailable, the AOJ should obtain answers from another appropriate clinician.  If the examiner finds another VA examination is necessary to answer these questions, it should be scheduled.
 
2.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




